DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 10-11, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 5-7, 10-11, 14, and 17-20, the claim states the use of “Surly”. The trade name is used in the claim as a limitation to identify a particular material used in the layer of the packaging structure. A trade name cannot be used properly to identify any particular material or product.
Claim 14 recites the limitation “outer layer” in line 3. Dependent claim 14 depends from claim 10 where there has not been an outer side and inner side of the film established. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-10, 12-13, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandl (US 9,988,194).
In regard to claim 1, Brandl discloses a double shell blister packaging for medicinal contents (abstract). The blister packaging is a push-through package (col. 6 lines 45-51). The blister packaging has a front wall and a rear wall that are joined together along longitudinal edges and transverse edges and define a receiving area for solid filling material (fig. 6). The examiner considers the first shell of a multilayer structure and the second shell of a multilayer structure to be the front wall and the rear wall. The multilayer film of the blister packaging has laser ablation/cutting that is used to weaken the layers in a certain region/area (col. 6 lines 49-54). 
In regard to claim 3, Brandl discloses a multilayer structure where at least two or more stiff polymer films are sandwiching an aluminum layer (col. 5 lines 40-42). 

In regard to claim 6, Brandl discloses that the films are cold-formed multilayer structures (col. 5 lines 30-39).
In regard to claim 7, Brandl discloses that the PET layer is 25 µm (col. 5 line 51), the polyethylene layer is 10 g/m2 (col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (col. 5 lines 1-5).
In regard to claim 8, Brandl discloses that the first shell and the second shell comprise the same material (col. 4 lines 22-27 and fig. 6).
In regard to claim 9, Brandl discloses a plurality of push-through packages (col. 14 lines 19-37).
In regard to claim 10, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (col. 5 lines 43-50), a layer of aluminum (col. 5 lines 1-6), and a layer of polyethylene (col. 13 lines 15-21). Brandl discloses that the PET layer is 25 µm (col. 5 line 51), the polyethylene layer is 10 g/m2 (col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (col. 5 lines 1-5).
	In regard to claim 12, Brandl discloses that the laminate has sealing layers (col. 6 lines 31-37 examples 9 and 10).
	In regard to claim 13, Brandl disclose the use of oriented EVOH (example 11). The examiner considers the oriented EVOH to be a sealing layer having a barrier coating. 

In regard to claim 15, Brandl discloses a double shell blister packaging for medicinal contents (abstract). The blister packaging is a push-through package (col. 6 lines 45-51). The blister packaging has a front wall and a rear wall that are joined together along longitudinal edges and transverse edges and define a receiving area for solid filling material (fig. 6). The multilayer film of the blister packaging has laser ablation/cutting that is used to weaken the layers in a certain region/area (col. 6 lines 49-54). Thus, a mechanically generated weakened area.
In regard to claim 16, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (col. 5 lines 43-50), a layer of aluminum (col. 5 lines 1-6), and a layer of polyethylene (col. 13 lines 15-21). Brandl discloses a multilayer structure where at least two or more stiff polymer films (col. 5 lines 40-42).
In regard to claim 17, Brandl discloses that the PET layer is 23 µm (col. 9 example 3), the polyethylene layer is 10 g/m2 (col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (col. 5 lines 1-5).
In regard to claim 18, Brandl discloses that the PET layer is 23 µm (col. 9 example 3), the polyethylene layer is 10 g/m2 (col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (col. 5 lines 1-5).
In regard to claim 19, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (col. 5 lines 43-50), a layer of aluminum (col. 5 lines 1-6), and a layer of polyethylene (col. 13 lines 15-21). Brandl discloses that the PET layer is 25 2 (col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (col. 5 lines 1-5).
In regard to claim 20, Brandl discloses that the film forming the double shell blister packaging has a stiff polymer layer of PET (col. 5 lines 43-50), a layer of aluminum (col. 5 lines 1-6), and a layer of polyethylene (col. 13 lines 15-21). Brandl discloses a multilayer structure where at least two or more stiff polymer films (col. 5 lines 40-42). Brandl discloses that the PET layer is 23 µm (col. 9 example 3), the polyethylene layer is 10 g/m2 (col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (col. 5 lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandl (US 9,988,194) in view of Trombley et al. (US 2015/0096920, hereinafter “Trombley”). 
In regard to claims 2 and 11 Brandl discloses that laser ablation/cutting can be used to weaken the layers in a certain region/area of the blister packaging to form a push-through package as previously discussed. 

	Trombley discloses a child-resistant blister packaging (abstract). The package has a cavity in which a perforation pattern is formed around [0085 and fig. 2B]. The line of weakness helps the consumer access the unit dose inside [0085]. Thus, a weakened area along at least one section of a boundary of the receiving area laterally enveloping the receiving area.
	Brandl and Trombley both disclose blister packages that are of a push-through construct. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the perforation pattern for a weakened area as disclosed by Trombley in the blister packaging of Brandl motivated by the expectation of forming a line of weakness that helps the consumer access the unit dose inside [Trombley 0085].
	In regard to claim 4, modified Brandl discloses that the weakened area is performed on the stabilizing layer of the film [Trombley 0091-0092].

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782